Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer (U.S. Publication No. 20200125858).
Regarding claim 1: 
Bauer teaches:
An autonomous vehicle that can perform limp home control for causing a vehicle to autonomously take refuge, the autonomous vehicle comprising: an ECU configured to perform the limp home control; (“Note that due to failure of ADS 101 (indicated by the large “X”), an emergency trajectory and drive control from CSP 102 are used in a “limp home” mode” [0130])
limp-home usable sensors configured to detect an external environment of the autonomous vehicle, the limp-home usable sensors being sensors used for the limp home control and being connected to the ECU; (“An emergency trajectory and drive control from CSP 102 are used in a “limp home” mode. Only two front facing cameras are unavailable. All other sensors are still available to CSP 102.” [0131]; here it shows that certain sensors are unavailable to the CSP during a limp home control mode but other sensors are still available.)
limp-home unusable sensors configured to detect the external environment of the autonomous vehicle, the limp-home unusable sensors being sensors not used for the limp home control; (“An emergency trajectory and drive control from CSP 102 are used in a “limp home” mode. Only two front facing cameras are unavailable. All other sensors are still available to CSP 102.” [0131]; here it shows that certain sensors are unavailable to the CSP during a limp home control mode but other sensors are still available.)
a limp home battery connected to the ECU and the limp-home usable sensors but not connected to the limp-home unusable sensors. (“In addition to data redundancy, some embodiments of the disclosed PDC deliver power redundancy to the E/EA by operating as a power distributor to one or more sensors and actuators in a zone. PDCs can be coupled to one or more power rails, each with its own backup battery.” [0092]; “the E/EA includes two or more power rings that supply power from two or more redundant power sources (e.g., batteries) or supply systems (e.g., vehicle electrical centers) to the PDCs and the computing platforms. In the embodiments that follow, each PDC has two power inputs each coupled to one of two power rings. The power inputs can be coupled (e.g., a galvanic connection) inside of the PDC hardware and isolated against each other quickly in response to a failure of one of the power sources or supply systems. In some embodiments, the PDC power inputs can support connected sensors and actuators using switching paths that include diagnostics. For example, the PDCs can include smart switching devices that measure a rate of change of input/output voltage and/or current of the PDCs and temperature, and perform fast switching in response to the changes to ensure that the computing platforms and PDCs receive power in the event of a power source or supply system failure. Smart switching can be used on any load connected to the PDC, and allows for lower diameter cables, thus saving vehicle manufacturing costs. Smart switching also allows the power cables to be thinner and removes the need for a fuse box.” [0093])

Regarding claim 2:
Bauer discloses all of the limitations of claim 1.
Bauer further discloses:
wherein: the limp-home usable sensors include a front camera configured to detect an external environment in front of the autonomous vehicle; (“a vehicle that includes the smart E/EA is divided into zones (e.g., placed at each corner of the vehicle chassis), where each zone includes one or more PDCs and one or more sensors (e.g., radar, LIDAR, stereo/mono cameras, sonars) that are coupled to and powered by their zone PDC(s). Each PDC collects and processes (or passes through) raw or pre-processed sensor data from the one or more sensors in its zone. The sensors provide their data to the PDC by way of cost efficient, short-range data links, including but not limited to: a Controller Area Network (CAN) bus, CAN Flexible Data Rate (CAN-FD) bus, Camera Serial Interface (CSI), and Low-Voltage Differential Signaling (LVDS). In some embodiments, one or more actuators in each zone are coupled to their respective zone PDC, and receive their control data from the PDC over a high-speed data bus or data link.” [0083]; here it shows that camera sensors are placed on each corner of the vehicle chassis and can be used to detect an external environment in front of the autonomous vehicle.)
the limp-home unusable sensors include a rear camera configured to detect an external environment behind the autonomous vehicle. (“front facing cameras 108d and 108f are directly coupled to ADS 101 by low-voltage differential signaling (LVDS), and front facing camera 108e is directly coupled to computing platform 103 also by LVDS. In a ring failure, where the front-facing cameras are connected directly to ADS 101, the front facing cameras 108d, 108f remain operable. Alternatively, when the front facing cameras 108d, 108f are attached to a PDC, a partial ring failure may lead to limited coverage depending on the nature of the failure, but not necessarily due to the redundant ring topology. For example, a full ring failure disables all sensors attached to the ring but not those attached directly to ADS 101. This could also be a fail-safe approach for a full ring failure where some cameras are attached directly to ADS 101 so at least some sensor coverage remains (e.g., using front facing cameras 108d, 108f), which could allow the vehicle to perform a safe stop.” [0103]; here it shows that when a failure occurs front facing cameras are used while the other sensors (i.e. rear cameras) are inoperable.)

Regarding claim 3:
Bauer teaches all of the limitations of claim 1.
Bauer further discloses:
wherein: the limp-home usable sensors include a front radar configured to detect the external environment in front of the autonomous vehicle; (“a vehicle that includes the smart E/EA is divided into zones (e.g., placed at each corner of the vehicle chassis), where each zone includes one or more PDCs and one or more sensors (e.g., radar, LIDAR, stereo/mono cameras, sonars) that are coupled to and powered by their zone PDC(s).” [0083]; here it shows that the usable sensors can be radar sensors.)
and the limp-home unusable sensors include a rear radar configured to detect the external environment behind the autonomous vehicle. (“Note that due to failure of PDC 105b (indicated by the large “X”), camera 108b and LIDARs 107b, 107c are disabled (e.g., due to a loss of data link, power, or both), but radar 106c is still active due to its coupling with PDC 105c. Thus, the front-left zone still has radar coverage after the failure of PDC 105b.” [0123]; here it shows that under failure, front radar sensors are operable while rear radars and other sensors are disabled.)

Regarding claim 4:
Bauer discloses all of the limitations of claim 1.
Bauer further discloses:
wherein the limp-home unusable sensors include sonar sensors. (Paragraph [0106] discloses sonar sensors coupled to different PDCs for redundancy in case of failure.)

Regarding claim 5:
Bauer discloses all of the limitations of claim 1.
Bauer further discloses:
wherein the limp-home battery is connected to a vehicle external notification unit configured to notify an outside of the autonomous vehicle of a state of the autonomous vehicle. (“In the event that ADS 101 and CSP 102 fail, the CAN-FD bus will couple PDCs 105a-105f and SCGW 103 together. This configuration will allow communication of information (e.g., sensor data) to a remote tele operator through RTU 110.” [0112]; here it shows that when autonomous control fails, a remote teleoperator outside of the vehicle is notified of the failure.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664